Citation Nr: 0636540	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  01-04 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES
1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 30 percent.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from January 1967 to December 
1968 and had verified service in the Republic of Vietnam from 
June 1967 to June 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
peripheral neuropathy, claimed as due to inservice exposure 
to herbicides, and subsequently from a May 2003 rating 
decision which granted an increase from a noncompensable 
rating to 10 percent for service-connected postoperative 
residuals of a pilonidal cyst and also granted service 
connection for PTSD and assigned an initial 30 percent 
disability rating.  

Thereafter, a May 2005 rating decision granted an increase in 
the 10 percent rating for postoperative residuals of a 
pilonidal cyst to 20 percent.  In December 2005 the veteran 
stated that he was satisfied with that 20 percent disability 
rating and withdrew that issue from appellate consideration.  

In VA Form 9 of October 2004 the veteran requested the 
opportunity to testify in support of his claims at a 
videoconference hearing.  On file is correspondence in 
February 2006 from the veteran stating that he could not 
attend a travel Board hearing and requested that it be 
rescheduled.  However, a review of the claim file does not 
indicate that he was ever scheduled for a travel Board 
hearing.  So, in a May 10, 2006, letter the RO indicated to 
the veteran that if he had previously requested a travel 
Board hearing he should contact the RO to arrange for such a 
hearing.  In the meantime, by letter of May 16, 2006, the 
veteran was notified that a videoconference hearing was 
scheduled to June 19, 2006.  However, in a June 6, 2006, 
letter the veteran withdrew his request for a videoconference 
hearing and made no mention of any desire or request for a 
travel Board hearing.  

Accordingly, to the extent that the veteran may have at one 
time requested a travel Board hearing, his request for a 
travel Board hearing has been withdrawn.  38 C.F.R. 
§ 20.704(e). 


FINDINGS OF FACT

1.  The veteran does not have acute or subacute peripheral 
neuropathy and his current chronic peripheral neuropathy is 
not shown to be related to military service, including his 
presumed herbicide exposure during his service in the 
Republic of Vietnam.  

2.  The veteran has anxiety attacks, hypervigilance, 
nightmares and recollections of Vietnam events, and sleep 
disturbance for which he takes medication and receives 
psychotherapy but he does not have impairment of his memory, 
paranoia, disorientation, suicidal or homicidal ideation, 
psychotic symptoms, obsessional rituals, illogical or other 
impairment of speech, or near-continuous panic or spatial 
disorientation.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
during military service and is not the result of in-service 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.309(e) (2006).  

2.  An initial disability rating for PTSD in excess of 30 
percent is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 
4.127, Diagnostic Code 9411 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  But, VA is 
not required to provide a predecisional adjudication of what 
evidence is needed to grant a claim because "the duty to 
notify deals with evidence gathering, not analysis of already 
gathered evidence" nor is VA required to provide notice 
"upon receipt of every piece of evidence or information."  
Locklear v. Nicholson, No. 02-1814, slip op. at 6 (U.S. Vet. 
App. Sept. 19, 2006).  

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA notice did not cite the law and regulations 
governing effective dates.  If a service connection claim is 
denied, the effective date matter is moot but if granted this 
matter would be initially addressed by the RO.  The same is 
true with respect to the assignment of any disability rating 
following a grant of service connection.  So, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).   

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a 
timing defect may be cured by compliance with proper remedial 
measures which are the issuance of a compliant VCAA notice 
followed by readjudication (by either a rating decision or a 
Statement of the Case (SOC) or Supplemental SOC (SSOC)), 
thereby providing a claimant a meaningful opportunity to 
participate in the claim processing.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006) (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 492 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004)).  

With respect to the service connection claim, the RO provided 
the veteran with post-adjudication VCAA notice by letter, 
dated in February 2001.  The veteran was notified of the 
evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However, because the initial rating decision 
being appealed pre-dated the VCAA, a preadjudication 
compliant notice could not have been sent.  

However, the action of the RO cured the procedural defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claims as he 
had the opportunity to submit additional argument, which he 
did, and evidence, and to address the issues at an August 
2002 RO hearing.  

With respect to the increased rating claim, after service 
connection for PTSD was granted the veteran disagreed with 
the 30 percent evaluation and, so, the issue became 
entitlement to a higher initial rating for the service-
connected PTSD.  

When VCAA notice is given as to an original service 
connection claim, which in this case was by RO letter in 
October 2002, further VCAA notice of "downstream" issues, 
e.g., an initial rating or effective date, is not required.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  It was recently held 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, i.e., 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability, and that VCAA notice must address all 
of these elements.  Id. at 484, 486, 488.  The Court did not 
address VAOPGCPREC 8-2003. 

Here, any error in not providing the veteran with notice as 
to how to establish entitlement to a higher initial 
disability rating was harmless because VA followed proper 
remedial processes to cure any such defect, thereby providing 
the veteran a meaningful opportunity to participate in the 
processing of his claim.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (citing Mayfield, 444 F.3d at 1333-1334; 
Dingess, 19 Vet. App. at 492; Pelegrini, 18 Vet. App. at 122-
124).  

Specifically, in its May 2003 letter enclosing its rating 
decision granting service connection, the RO indicated what 
the veteran should do if he disagreed with this decision.  At 
that point, the only disagreement could be with the level of 
the evaluation assigned or the effective date, as service 
connection had been granted.  

The subsequent statements of the veteran and his 
representative reflect that they were aware that the veteran 
had to demonstrate the severity of his disability in order to 
establish entitlement to a higher initial rating by 
submitting medical and other evidence of such severity.  

For example, in the veteran's May 2005 letter, responding to 
the May 2005 Supplemental Statement of the Case (SSOC), he 
described his psychiatric symptoms that he felt warranted a 
higher rating.  The veteran was therefore informed of the 
first element of VCAA notification and demonstrated his 
understanding of the information and evidence not of record 
necessary to substantiate his claim for a higher initial 
rating prior to the most recent readjudication of his claim, 
and a remand to re-notify him of this element would be 
superfluous and unnecessary.  See, e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Moreover, as the Board will deny the claim, there will be no 
new effective date to assign, so any issue as notification 
regarding effective dates is moot.



Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

38 C.F.R. § 3.307(6)(iii) provides that a veteran who, as in 
this case, served in the Republic of Vietnam during the 
Vietnam Era "shall be presumed to have been exposed during 
such service to an herbicide agent."  

Mere exposure, however, to Agent Orange is not a compensable 
occurrence.  See 38 U.S.C. § 1116; see also 38 U.S.C. 
§ 3.309(e); Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994) and Winsett v. West, 11 Vet. App. 420, 425 (1998).  

38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.307(a)(6) provide for 
presumptive service connection on the basis of herbicide 
exposure for diseases specified in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  These diseases must have been 
manifested to a degree of at least 10 percent within a 
specified period in a veteran who, while in the military, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  Acute and 
subacute peripheral neuropathy, becoming manifest to a degree 
of disability of 10 percent or more, are diseases listed at 
38 C.F.R. § 3.309(e).  

However, 38 C.F.R. § 3.307(a)(6)(ii) provides that:

The diseases listed at Sec. 3.309(e) shall have 
become manifest to a degree of 10 percent or more 
at any time after service, except that . . . acute 
and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent of more 
within a year after the last date on which the 
veteran was exposed to an herbicide agent during 
active military, naval, or air service. 

Note 2 to 38 C.F.R. § 3.309(e) states that "[f]or the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  This presumption, however, applies only to acute 
and subacute peripheral neuropathy and not to chronic 
peripheral neuropathy.  In fact, "VA has determined that the 
evidence against an association between herbicide exposure 
and chronic peripheral neuropathy outweighs the evidence for 
such an association."  61 Fed. Reg. 57586, 57587 (November 
7, 1996).  

The veteran testified in August 2002 that he began 
experiencing leg pains in about 1969 after having had surgery 
for his service-connected postoperative residuals of a 
pilonidal cyst but did not seek treatment because of his 
anxiety attacks and unsatisfactory experiences with VA 
medical treatment.  Pages 1 and 2 of the transcript of that 
hearing.  He did not have diabetes, had not been exposed to 
toxic substances and did not abuse alcohol and had not had 
any trauma, thus excluding a number of possible etiologies 
for his current peripheral neuropathy except for inservice 
herbicidal exposure.  

In this case, there is no confirmed diagnosis of acute or 
subacute peripheral neuropathy.  The findings on private 
electrodiagnostic testing in November 2000 included mild 
acute peripheral neuropathy but even when this is coupled 
with the reported 20 year history of symptoms it only 
antedates the symptomatology back to 1980 which is still a 
time more than a decade after active service.  Rather, as 
noted below, the veteran's peripheral neuropathy is shown to 
be chronic but of unknown etiology.  There is otherwise no 
clinical evidence establishing that the veteran had acute or 
subacute peripheral neuropathy that manifested within one 
year of his service discharge, much less any form of 
peripheral neuropathy that resolved within two years after 
service discharge.  Accordingly, service connection for acute 
or subacute peripheral neuropathy is not warranted.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997).  

There remains for consideration, however, the issue of 
whether the veteran is entitled to service connection for 
peripheral neuropathy, which is not acute or subacute 
peripheral neuropathy, on a direct incurrence basis, due to 
Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The earliest complaints recognizable as symptoms of a 
peripheral neuropathy are not shown to antedate 1996.  His 
earlier complaints, i.e., prior to 1996, were of his 
musculoskeletal system but he later reported these as having 
been neurological symptoms dating back to military service or 
shortly thereafter.  However, this more recently related 
history is lacking in probative value because it is not 
supported by the earliest clinical evidence and it is this 
same evidence which indicates that the symptoms were 
musculoskeletal in origin.  Likewise, he testified that he 
had not had any trauma but this is also contradicted by the 
early clinical evidence which shows that he indeed did have 
trauma as a possible cause of his early musculoskeletal 
symptoms and complaints. 

In a January 1980 statement the veteran complained of 
multiple bodily aches and pains which he attributed to a 
variety of musculoskeletal causes.  

Private clinical records from 1988 to 1998 note in 1988 that 
he had been a wrestler and football player and had a history 
of multiple traumas and also had been worked up for 
arthritis.  Also, his soft tissue complaints were in a 
distribution more suggestive of a myositis.  The assessment 
was probable noninflammatory arthralgias related to a history 
of trauma and representing degenerative joint disease (DJD).  
In 1994 there was a diagnosis of fibromyalgia.  In 1995 there 
was a possibility that his weight might be causing a 
localized vascular insufficiency or some kind of pressure 
neuropathy in his feet.  In 1996 it was noted that his 
complaints of numbness and tingling had been present for 16 
months.  His symptoms and clinical evidence of decreased 
ankle jerks were consistent with peripheral neuropathy but 
there did not seem to be any evidence of vascular 
insufficiency but his weight put him at risk for pressure 
neuropathy.  

On VA examination in August 1999 it was noted that the 
veteran's past medical history included low back and 
extremity pain as well as peripheral neuropathy.  

Private electrodiagnostic tests in November 2000 revealed 
mild acute and chronic peripheral neuropathy of axonal type 
which together with a 20 year history of symptoms suggested a 
possible genetic origin but other causes could not be 
excluded.  

A November 2000 VA outpatient treatment (VAOPT) record 
reflects that a VA physician noted that the electrodiagnostic 
tests confirmed neuropathy.  No cause for it had been found 
but it was possible that it was due to his history of Agent 
Orange exposure and this was best supported by the temporal 
association with the development of his symptoms 2 to 3 years 
after he was exposed to Agent Orange.  A subsequent notation 
by that physician in April 2001 states that the veteran had a 
history of probable Agent Orange neuropathy and continued to 
have pain.  

On VA psychiatric examination in November 2002 the veteran 
reported that in the mid-1990s he started suffering from 
tingling, numbness, and painful needling which radiated down 
from his low back to his legs and in 1996 he was diagnosed as 
having peripheral neuropathy.  There was a diagnosis of 
autonomic peripheral neuropathy.  

A May 2002 VAOPT reflects assessments of idiopathic 
peripheral neuropathy and also hereditary sensory neuropathy.  
In April 2003 the impressions included chronic lower 
extremity peripheral neuropathy, etiology not known.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3). 

As earlier mentioned, the Secretary has determined, on the 
basis of sound medical and scientific evidence, that a 
positive association does not exist between chronic 
peripheral nervous system disorders and herbicide exposure.  
See 65 Fed. Reg. 59232-43, at 59238-9 (Nov. 2, 1999).  And, 
more recently, the Secretary has determined that a positive 
association does not exist between chronic persistent 
peripheral neuropathy and herbicide exposure.  
See 67 Fed. Reg. 42605 (June 24, 2002).  

In sum, the etiology of the veteran's peripheral neuropathy 
is not clinically established.  While a definitive 
determination of the etiology is not required to grant 
service connection, see Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), the clinical suggestions of record that it may be 
related to inservice herbicide exposure are no more than one 
diagnostic possibility out of many.  

Further, such diagnostic suggestions simply do not outweigh 
the finding of the Secretary that a positive association does 
not exist between chronic persistent peripheral neuropathy 
and herbicide exposure.  

Accordingly, service connection for peripheral neuropathy is 
not warranted.  

PTSD Initially Rated 30 Percent Disabling

General Rating Considerations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

On appeal from an initial assignment of a disability 
evaluation VA must consider whether the appellant is entitled 
to a "staged" rating to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The psychiatric rating criteria call for evaluations to be 
made upon identification of specific symptoms and 
manifestations expressly associated with different degrees of 
disability.  VAOGCPREC 11-97 dated March 25, 1997.  
Evaluation of psychiatric disability requires consideration 
of the frequency and duration of psychiatric symptoms, and 
the length as well as capacity for adjustment during 
remissions.  38 C.F.R. § 4.126(a).  Consideration is given to 
the extent of social impairment but a rating shall not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) warrants a 30 
percent rating.   

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.   

A Global Assessment of Functioning (GAF) score of 61 to 70 
indicates that the examinee has some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functions pretty well with some meaningful interpersonal 
relationships.  A GAF score of 51 to 60 indicates that the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  

On official psychiatric examination in November 2002 the 
veteran's claim file was reviewed.  He had a stable family 
life and had a college education.  His preservice work 
history was related and starting in 1971 he had not had 
regular employment except for some seasonal summer jobs but 
during some unstated period he had been a part-time telephone 
solicitor and a laborer on a golf course and had also cut and 
molded metals in a sheet molding company but, otherwise, 
since 1977 he had been, and still was, a bookie.  

On mental status examination the veteran was neat and clean 
in appearance.  He was somewhat tense and slightly anxious.  
His motor behavior was normal but his psychomotor activity 
was somewhat slightly increased.  He was spontaneous in 
conversation, over-talkative, and over-informative.  His 
speech was accelerated most of the time.  His affect was 
rather normal and his emotional responses seemed to be 
appropriate and adequate.  His thinking process was well 
associated and communication skills were satisfactory.  His 
mood seemed to be only slightly elevated, but close to 
normal.  There were no signs of depression and no suicidal or 
homicidal ideation was elicited throughout the interview.  No 
malingering or factitious behavior was noticed.  He was 
oriented in four spheres and his immediate and short-term 
memories were well preserved.  He was able to repeat four 
unrelated words after 5 seconds and after 15 minutes.  His 
long-term and remote memories were very well preserved.  He 
could recall many facts and dates with absolute accuracy from 
the near and the distant past.  His immediate visual memory 
was also satisfactory.  

The results of tests for the veteran's concentration were 
satisfactory.  He performed serial 7s quite well and could 
spell the word "world" forwards and backwards.  He did not 
demonstrate any significant cognitive deficits.  He had no 
hallucinations, delusions, ideas of reference or any other 
psychotic symptoms.  While denying any delusions or paranoid 
ideation, he admitted being cautious and "over-alert."  He 
felt uncomfortable if someone sat or stood behind him.  He 
sleep pattern was disturbed because he had difficulty falling 
asleep and staying asleep.  

The veteran related some of his wartime experiences and 
feelings of guilt concerning some of them.  His content of 
thought concentrated around these guilt feelings which were 
amplified by his religious upbringing.  His fear of 
punishment by God had contributed to his past anxiety attacks 
but he still feared re-experiencing the attacks.  He had been 
placed on Buspirone, an anti-anxiety drug, in 1996 which had 
been effective in controlling his anxiety attacks which were 
now less frequent.  His general fund of information was good.  
He could perform calculations satisfactorily.  His judgment 
was good and his abstract thinking was satisfactory.  His 
responses to similarities were fairly good and his insight 
seemed fair.  He realized that his main problems stemmed from 
persistent and intense guilt feeling related to actions in 
Vietnam.  He felt that his main emotional problem consisted 
of severe anxiety attacks and a continuous fear of re-
experiencing them.  

The prominent symptoms in the veteran's clinical picture were 
associated with his anxiety attacks which characteristically 
were palpitations, hot flushes, chest pain, sweating, nausea, 
fear of losing control, depersonalization, fear of having a 
heart attack, as well as tingling and numbness.  He reported 
that the panic attacks were recurrent and unexpected and that 
he lived in constant fear of re-experiencing them.  However, 
the frequency and intensity of the panic attacks had 
significantly diminished since he was put on medication.  

The examiner noted that a diagnosis of a panic disorder was 
not appropriate and the diagnosis was chronic PTSD with panic 
attacks.  His current GAF score was 55.  He was capable of 
managing his benefit payments in his own best interest and 
was capable of performing the activities of daily living.  He 
might have difficulty establishing and maintaining effective 
work and social relationships in view of the potentiality of 
recurrent and unexpected PTSD symptoms.  He had no difficulty 
understanding simple and complex commands and there was no 
evidence that he could pose any threat or persistent danger 
of injury to himself or others.  

On official psychiatric examination in January 2005 the 
veteran reported seeing a psychiatric nurse every two months 
at VA and attending a PTSD graduate group once a month but 
had never been psychiatrically hospitalized.  He had not made 
any suicide attempts and reported that at times his treatment 
and psychotropic medications had been helpful.  For 20 years 
he had worked taking calls at a friend's construction company 
for $900.00, although he had not actually taken any calls in 
recent years but continued to receive a salary.  He felt that 
this was sheltered employment but he also made about 
$1,000.00 a month gambling and was a "small-time" bookie.  
He had not otherwise held a job for more than a year, 
allegedly because he was too nervous to work.  He reportedly 
had anxiety attacks about 3 times weekly.  

The veteran reported meeting some friends for coffee in the 
morning and with them he walked a golf course for exercise.  
He also had some close friends.  He reported that his self-
esteem was not good and his appetite was not good only when 
he was having anxiety attacks.  He reported having a good 
memory and followed the news about the war in Iraq and 
economics.  He was able to do his cooking, cleaning, laundry, 
and shopping.  He had nightmares 2 or 3 times weekly and 
daily waking recollections of Vietnam events.  He avoided 
things that would arouse such recollections.  Nightmares 
caused difficulty sleeping.  He sometimes had difficulty 
concentrating because of these recollections.  He was 
hypervigilant and startled easily.  His panic attacks were 
often related to such recollections.  The attacks cold last a 
matter of minutes.  The veteran spontaneously reported that 
he would not be able to work because of anxiety and 
depression.  

The veteran was punctual, casually dressed, and his grooming 
and hygiene were good.  His mood was neutral with a mildly 
anxious affect.  He was pleasant and manifested a sense of 
humor.  There was no formal thought disorder.  Generally, his 
thoughts were linear and progressive, but sometimes his 
thought content was mildly tangential, although he was 
redirectable.  He was not delusional, hallucinating, 
disorganized or paranoid.  He was not suicidal or homicidal.  
There were no cognitive limitations.  The pertinent diagnoses 
were PTSD with panic disorder features and a personality 
disorder, not otherwise specified, per self-defeating 
cognition and affectivity in way of anxiety that would make 
work difficult for him.  His GAF score with respect to his 
personality was 63, with respect to PTSD it was 65, and 
overall it was 63.  He was mentally capable of managing his 
own funds and doing activities of daily living but had mild 
difficulty establishing and maintaining effective work 
relationships.  He did not have any difficulty understanding 
complex commands and was not danger to himself or others.  

A November 2005 VAOPT record, submitted by the veteran, 
reflects that he had a neutral mood and broad affect.  He 
reported having experienced one or two mild panic attacks per 
week over the past year.  He had somatic symptoms that 
accompanied the attacks and during the attacks he feared 
appearing weak and vulnerable to others, thus inviting 
physical attack and social ridicule or rejection.  

Analysis

Overall, the veteran does have sleep disturbance, intrusive 
recollections and nightmares, mild hypervigilance, and weekly 
panic attacks with a number of somatic manifestations.  
Nevertheless, he does not have impairment of his memory or 
cognitive functions and there is no paranoia, disorientation, 
suicidal or homicidal ideation and he is not delusional or 
otherwise psychotic 

The veteran has no more than have mild social and 
occupational impairment and he has no difficulty 
understanding complex commands, does not pose any threat or 
persistent danger of injury to himself or others, and is 
capable of performing the activities of daily living without 
impairment.  While the Board is aware that his major symptom 
is that of panic attacks, even when coupled with the others 
signs and symptoms, they do cause more than mild, or at most 
moderate, impairment.  This is corroborated by his GAF 
scores.  

Accordingly, an initial disability rating in excess of 30 
percent is not warranted at any time during this appeal. 



Extraschedular Consideration

Here, the veteran also is not shown to warrant consideration 
for an extraschedular rating for the service-connected 
disorders at issue under 38 C.F.R. § 3.321(b)(1).  "Marked" 
interference with employment, however, as this term is used 
in 38 C.F.R. § 3.321(b)(1), means impairment so severe that 
it cannot be compensated by the currently assigned ratings.  
There are governing norms for making this determination.  And 
considering them, the veteran has not been frequently 
hospitalized on account of his service-connected 
disabilities.  All of the veteran's treatment and evaluation 
has been on an outpatient basis - as opposed to as an 
inpatient.  And although his overall functional impairment, 
admittedly, may hamper his performance in some respects, it 
is not shown to be to the level that would require 
extraschedular consideration since those provisions are 
reserved for very special cases.  The disorders have not 
caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Indeed, reports of his employment history 
continue to indicate that he continues to maintain some level 
of employment, although he has attempted to minimize the 
extent of it.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

ORDER

Service connection for acute peripheral neuropathy, claimed 
as due to exposure to herbicides, is denied and an initial 
disability rating for PTSD in excess of 30 percent is denied.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


